Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show C-arm 40 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  “configured to at least one” seems to be missing a verb, for example “configured to BE at least one”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “disposing he the patient” the “he” does not make sense in this regard.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 5, 12, and 15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 

Claim 5 recites the limitation "the surgical robot", but is a dependent claim of claim 7, where “a surgical robotic system” is recited, but no “surgical robot”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the robotic apparatus", but is a dependent claim from claim 1 where a “surgical robotic system” is recited, but no “robotic apparatus”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the surgical robot", but is a dependent claim of claim 8, where “a surgical robotic system” is recited, but no “surgical robot”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "navigating the catheter to a brain clot " however there is no location in the specifications or the drawings where this navigation procedure is defined.*



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 8, 9, 10, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) in view of Hempel et al (An MRI-Compatible Surgical Robot for Precise Radiological Intervention, Computer Aided Surgery, 2003).

Regarding Claim 1, Dempsey teaches a magnetic resonance imaging (MRI) system for use with a surgical robotic system, the MRI system comprising: an MRI apparatus configured to operate with the surgical robotic system, “In a beneficial embodiment, a surgical guidance system comprises an open MRI that allows for access to the patient for performance of a surgical procedure, be it performed by a surgeon or by an automated device, such as a surgical robotic device.”(Col 20 Lines 38-42)
the MRI apparatus comprising at least one low-field magnet, the at least one low-field magnet configured to generate a low magnetic field, and the low magnetic field comprising a magnetic flux density in a range of approximately 0.1 T to approximately 0.5 T, “This data demonstrates that in a beneficial embodiment of the present disclosure with a low (0.2-0.5 Tesla) field MRI, dose perturbation will be small except inside of air cavities were accurate dosimetry is not required due to an absence of tissue.” (Col 17 Lines 58-62)
However, Dempsey does not teach, whereby a standoff between the MRI apparatus and the surgical robotic system is reduced. 
Hempel teaches whereby a standoff between the MRI apparatus and the surgical robotic system is reduced. “The application module including the surgical instrument can be positioned within a range of 300 mm along the patient axis” (Page 189 Paragraph 4)
Dempsey, and Hempel et al are all considered to be analogous to the claimed invention because they are in the same field of MRI guided robotic surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a large range of use as taught by Hempel because the work volume of the robot was made as large as possible to increase the flexibility of the system without introducing a significant lack of rigidity (Page 189 Paragraph 4, of Hempel).

Regarding Claim 2, Dempsey teaches wherein the MRI apparatus is configured to operate with the surgical robotic system comprising an interventional robotic apparatus. “As shown in FIG. 15, an automated surgical robotic device 250 can also be employed for performing a Surgical procedure with, or in place of a Surgeon. For example, Surgical robotic devices are known that can be used for performing a Surgical procedure, including robotic devices having varying degrees of automation.” (Col 25 Lines 18-23)

Regarding Claim 3, Dempsey teaches wherein the MRI apparatus is configured to operate with the surgical robotic system comprising a robotic apparatus having at least one of a C-arm and a fluoro-table. (Automated surgical robotic device 250 in Fig. 15) “In one beneficial embodiment, the guidance system may include an adjustable bed or couch for the patient to be placed upon.” (Col 19 Lines 1-3). Automated surgical robotic device 250 in Fig. 15 and adjustable stationary couch unlisted, but pictured in Fig. 15 are functionally similar to robotic apparatus A3 and fluoro-table 50 in Fig. 5.

Regarding Claim 8, Dempsey teaches a method of providing an MRI system for use with a surgical robotic system, the method comprising: providing an MRI apparatus configured to operate with the surgical robotic system, “In a beneficial embodiment, a surgical guidance system comprises an open MRI that allows for access to the patient for performance of a surgical procedure, be it performed by a surgeon or by an automated device, such as a surgical robotic device.”(Col 20 Lines 38-42)
providing the MRI apparatus comprising providing at least one low-field magnet, providing the at least one low-field magnet comprising configuring the at least one low-field magnet to generate a low magnetic field, and configuring the at least one low-field magnet to generate a low magnetic field with a magnetic flux density in a range of approximately 0.1 T to approximately 0.5 T, “This data demonstrates that in a beneficial embodiment of the present disclosure with a low (0.2-0.5 Tesla) field MRI, dose perturbation will be small except inside of air cavities were accurate dosimetry is not required due to an absence of tissue.” (Col 17 Lines 58-62)
However, Dempsey does not teach, whereby a standoff between the MRI apparatus and the surgical robotic system is reduced. 
Hempel teaches whereby a standoff between the MRI apparatus and the surgical robotic system is reduced. “The application module including the surgical instrument can be positioned within a range of 300 mm along the patient axis” (Page 189 Paragraph 4)
Dempsey, and Hempel et al are all considered to be analogous to the claimed invention because they are in the same field of MRI guided robotic surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a large range of use as taught by Hempel because the work volume of the robot was made as large as possible to increase the flexibility of the system without introducing a significant lack of rigidity (Page 189 Paragraph 4, of Hempel).

Regarding Claim 9, Dempsey teaches wherein providing the MRI apparatus comprises configuring the MRI apparatus to operate with the surgical robotic system comprising an interventional robotic apparatus. “As shown in FIG. 15, an automated surgical robotic device 250 can also be employed for performing a Surgical procedure with, or in place of a Surgeon. For example, Surgical robotic devices are known that can be used for performing a Surgical procedure, including robotic devices having varying degrees of automation.” (Col 25 Lines 18-23)

Regarding Claim 10, Dempsey teaches wherein providing the MRI apparatus comprises configuring the MRI apparatus to operate with the surgical robotic system comprising a robotic apparatus having at least one of a C-arm and a fluoro-table. (Automated surgical robotic device 250 in Fig. 15) “In one beneficial embodiment, the guidance system may include an adjustable bed or couch for the patient to be placed upon.” (Col 19 Lines 1-3). Automated surgical robotic device 250 in Fig. 15 and adjustable stationary couch unlisted, but pictured in Fig. 15 are functionally similar to robotic apparatus A3 and fluoro-table 50 in Fig. 5.

Regarding Claims 4 and 11, Dempsey teaches the invention substantially as claimed with respect to claim 1 and 8.
However, Dempsey does not teach wherein the MRI apparatus is configured to operate with the surgical robotic system comprising a robotic apparatus having at least one of a metallic robotic device and a metallic robotic tool if the MRI system operates outside the range of magnetic flux density for the low magnetic field.
Hempel teaches wherein the MRI apparatus is configured to operate with the surgical robotic system comprising a robotic apparatus having at least one of a metallic robotic device and a metallic robotic tool if the MRI system operates outside the range of magnetic flux density for the low magnetic field. “The actuator system was shielded with copper. This shielding consisted of a copper casing around the actuator, two copper tubes inside this casing, and a copper net coating on the inlet cable” (Page 184 Paragraph 4). Here the actuator corresponds to the robotic system/robotic apparatus, and the shielding allows the MRI to stray beyond the range of magnetic flux density, without compromising parts of the robotic apparatus.
Dempsey, and Hempel et al are all considered to be analogous to the claimed invention because they are in the same field of MRI guided robotic surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a way to shield their apparatus as taught by Hempel because  robot-assisted surgical treatments, the functional safety can primarily be realized by guaranteeing that the system is fail-safe (Page 185 Paragraph 4, of Hempel)

Regarding Claim 14, Dempsey teaches a method of using an MRI system with a surgical robotic system, the method comprising: providing an MRI apparatus configured to operate with the surgical robotic system, “In a beneficial embodiment, a surgical guidance system comprises an open MRI that allows for access to the patient for performance of a surgical procedure, be it performed by a surgeon or by an automated device, such as a surgical robotic device.” (Col 20 Lines 38-42)
providing the MRI apparatus comprising providing at least one low-field magnet, providing the at least one low-field magnet comprising configuring the at least one low-field magnet to generate a low magnetic field, and configuring the at least one low-field magnet to generate a low magnetic field with a magnetic flux density in a range of approximately 0.1 T to approximately 0.5 T, “This data demonstrates that in a beneficial embodiment of the present disclosure with a low (0.2-0.5 Tesla) field MRI, dose perturbation will be small except inside of air cavities were accurate dosimetry is not required due to an absence of tissue.” (Col 17 Lines 58-62)
providing the MRI apparatus comprises configuring the MRI apparatus to operate with the surgical robotic system comprising an interventional robotic apparatus, “As shown in FIG. 15, an automated surgical robotic device 250 can also be employed for performing a Surgical procedure with, or in place of a Surgeon. For example, Surgical robotic devices are known that can be used for performing a Surgical procedure, including robotic devices having varying degrees of automation.” (Col 25 Lines 18-23)
and providing the MRI apparatus comprises configuring the MRI apparatus to operate with the surgical robotic system comprising a robotic apparatus having at least one of a C-arm and a fluoro-table; (Automated surgical robotic device 250 in Fig. 15) “In one beneficial embodiment, the guidance system may include an adjustable bed or couch for the patient to be placed upon.” (Col 19 Lines 1-3). Automated surgical robotic device 250 in Fig. 15 and adjustable stationary couch unlisted, but pictured in Fig. 15 are functionally similar to robotic apparatus A3 and fluoro-table 50 in Fig. 5.
and disposing the MRI apparatus in relation to at least one of the C-arm and the fluoro- table of the robotic apparatus, an x-ray imaging apparatus, and a patient,  Fig. 15 displays the MRI unit 210 next to patient couch and cobalt therapy unit one of ordinary skill in the art would have found it obvious to substitute one known element (cobalt therapy unit) for a another known element (x-ray therapy unit) as alternative sources in the field of radiation therapy, in order to obtain predictable results.
However, Dempsey does not teach, thereby reducing a standoff between the MRI apparatus and the surgical robotic system. 
Hempel teaches thereby reducing a standoff between the MRI apparatus and the surgical robotic system. “The application module including the surgical instrument can be positioned within a range of 300 mm along the patient axis” (Page 189 Paragraph 4)
Dempsey, and Hempel et al are all considered to be analogous to the claimed invention because they are in the same field of MRI guided robotic surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a large range of use as taught by Hempel because the work volume of the robot was made as large as possible to increase the flexibility of the system without introducing a significant lack of rigidity (Page 189 Paragraph 4, of Hempel).


Regarding Claim 16, Dempsey teaches the invention substantially as claimed with respect to claim 14.
However, Dempsey does not teach wherein disposing the MRI apparatus in relation to the patient comprises disposing the MRI apparatus in relation to the patient in the standoff comprising a distance in a range of approximately 0.1 m to approximately 1.0 m.
Hempel teaches wherein disposing the MRI apparatus in relation to the patient comprises disposing the MRI apparatus in relation to the patient in the standoff comprising a distance in a range of approximately 0.1 m to approximately 1.0 m. “The application module including the surgical instrument can be positioned within a range of 300 mm along the patient axis” (Page 189 Paragraph 4)
Dempsey, and Hempel et al are all considered to be analogous to the claimed invention because they are in the same field of MRI guided robotic surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a large range of use as taught by Hempel because the work volume of the robot was made as large as possible to increase the flexibility of the system without introducing a significant lack of rigidity (Page 189 Paragraph 4, of Hempel).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) in view of Poole et al (US10775454B2).

Regarding Claims 5 and 12, Dempsey teaches the invention substantially as claimed with respect to claim 1 and 8.
However, Dempsey does not teach wherein the MRI apparatus is portable and disposable adjacent the surgical robot in a surgical environment.
Poole teaches wherein the MRI apparatus is portable and disposable adjacent the surgical robot in a surgical environment. “Portable MRI system 3800 may be sized as discussed above to facilitate maneuverability of the portable MRI system 3800 so that the system can be brought to the patient.” (Col 60 Lines 37-39)
Dempsey, and Poole et al are all considered to be analogous to the claimed invention because they are in the same field of low-field MRI scanners. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a portable MRI as taught by Poole because as a result , MRI can be deployed in emergency rooms , small clinics , doctor's offices , in mobile units , in the field , etc. and may be brought to the patient ( e.g. , bedside ) to perform a wide variety of imaging procedures (Col 11 Lines 3-7, of Poole).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) and Hempel et al (An MRI-Compatible Surgical Robot for Precise Radiological Intervention, Computer Aided Surgery, 2003) as applied to claims 4, 11, and 16 above, and further in view of Parikh et al (Practical guide for implementing hybrid PET/MR clinical service: lessons learned from our experience, Springer Science, Abdominal Imaging, 2015).

Regarding Claims 6 and 13, Dempsey teaches the invention substantially as claimed with respect to claim 1 and 8.
However, Dempsey does not teach wherein the MRI apparatus comprises a footprint in an area range of approximately 200 ft2 to approximately 800 ft2
and wherein the standoff comprises a distance in a range of approximately 0.1 m to approximately 1 m.
Hempel teaches wherein the standoff comprises a distance in a range of approximately 0.1 m to approximately 1 m. “The application module including the surgical instrument can be positioned within a range of 300 mm along the patient axis” (Page 189 Paragraph 4)
Parikh teaches wherein the MRI apparatus comprises a footprint in an area range of approximately 200 ft2 to approximately 800 ft2 “The suggested interior dimensions of the scanner room for the Biograph are approximately 23 x 13 square feet (minimum length and width), while the minimum total space required is approximately 355 square feet.” (Page 1368 Paragraph 2)
Dempsey, Hempel et al, and Parikh et al are all considered to be analogous to the claimed invention because they are in the same field of MRI systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with the sizing requirements as taught by Hempel, and Parikh because solutions will most likely vary on the institutional need, physical space, and monetary constraints (Page 1367 paragraph 2, of Parikh)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) in view of Eyre et al (US10888386B2).

Regarding Claim 7, Dempsey teaches the invention substantially as claimed with respect to claim 1. Additionally Dempsey teaches wherein the MRI apparatus comprises an MRI coil. “The MRI unit 210 can also include split gradient coils, split RF shield, split T/R coil, and/or T/R surface coils (not shown).” (Col 21 Lines 39-41)
However, Dempsey does not teach wherein the robotic apparatus is configured to at least one of: couple with a foot table; and integrate with the MRI apparatus.
Eyre teaches wherein the robotic apparatus is configured to at least one of: couple with a foot table; and integrate with the MRI apparatus, “FIG. 8E is an isometric view of robotic arms stowed above the base 403B of the surgical robotics system 400B according to one embodiment.” (Col 27 Lines 49-51)
Dempsey, and Eyre et al are all considered to be analogous to the claimed invention because they are in the same field of robotic surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a good location to stow them as taught by Eyre because . specifically, the arm segments of each robotic arm rotate such that the robotic arm is in a compact configuration for stowage (Col 27 Lines 38-40, of Eyre)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) in view of  Rappard et al (MR-Guided Catheter Navigation of the Intracranial Subarachnoid Space, American Journal of Neuroradiology, 2003) in further view of Mak (US10478253B2).

Regarding Claim 15, Dempsey teaches the invention substantially as claimed with respect to claim 14. 
However, Dempsey does not teach further comprising: disposing a catheter in relation to the patient; navigating the catheter to a brain clot, thereby eliminating the brain clot.
activating the MRI apparatus; and scanning the patient by using the MRI apparatus, scanning comprising scanning at least one diffusion tensor image (DTI) and a diffusion weighted image (DWI) thereby providing an MRI scan
Rappard teaches further comprising: disposing a catheter in relation to the patient; navigating the catheter to a brain clot, thereby eliminating the brain clot. “With the use of PIN and x-ray fluoroscopic guidance, catheters have been successfully navigated to the third and fourth ventricles, anterior and middle fossae, convexities, and sylvian fissures (1)” (Page 626, Paragraph 2)
Mak teaches activating the MRI apparatus; and scanning the patient by using the MRI apparatus, scanning comprising scanning at least one diffusion tensor image (DTI) and a diffusion weighted image (DWI) thereby providing an MRI scan. “In DTI, each voxel has one or more pairs of parameters: a rate of diffusion and a preferred direction of diffusion—described in terms of three-dimensional space—for which that parameter is valid. The properties of each voxel of a single DTI image are usually calculated by vector or tensor mathematical operations from six or more different diffusion weighted acquisitions,” (Col 20 Lines 26-32)
Dempsey, Rappard et al, and Mak are all considered to be analogous to the claimed invention because they are in the same field of image guided surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with the catheter procedure, and the DTI and DWI images of Rappard because A notable advantage of accessing the intracranial compartment with PIN is that this approach allows the use of a conventional configuration 1.5-T or one with a higher field strength magnet for imaging (Page 628 Paragraph 5). It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with the catheter procedure, and the DTI and DWI images of Mak diffusion tensor imaging (DTI) enables the measurement of the restricted diffusion of water in tissue in order to produce neural tract images (Col 20 Lines 19-21, of Mak) 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) in view of Weingarten et al (Cortical mapping and frameless stereotactic navigation in the high-field intraoperative magnetic resonance imaging suite, Journal of Neurosurgery, 2009).

Regarding Claim 17, Dempsey teaches the invention substantially as claimed with respect to claim 14. 
However, Dempsey does not teach wherein disposing the MRI apparatus in relation to least one of the C-arm and the fluoro-table of the robotic apparatus comprises refraining from encroaching a 5-Gauss line for safe operation of the MRI apparatus.
Weingarten teaches wherein disposing the MRI apparatus in relation to least one of the C-arm and the fluoro-table of the robotic apparatus comprises refraining from encroaching a 5-Gauss line for safe operation of the MRI apparatus. “Schematic illustration of the iMR imaging suite. Personnel and equipment are organized outside the 5-gauss (5G) field line to permit cortical mapping (inset) and frameless stereotactic navigation. A surgical assistant stands next to the surgeon but is not shown in this illustration.” Fig. 1.
Dempsey, and Weingarten et al are all considered to be analogous to the claimed invention because they are in the same field of MRI guided surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a procedure to operate outside of the 5-gauss line as taught by Weingarten because equipment was placed outside the 5-gauss field to prevent electrical interference (Fig. 1) (Page 1186 Paragraph 3, Weingarten).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) and Weingarten et al (Cortical mapping and frameless stereotactic navigation in the high-field intraoperative magnetic resonance imaging suite, Journal of Neurosurgery, 2009) as applied to claims 4, 11, and 16 above, and further in view of Hempel et al (An MRI-Compatible Surgical Robot for Precise Radiological Intervention, Computer Aided Surgery, 2003).

Regarding Claim 18, Dempsey and Weingarten teaches the invention substantially as claimed with respect to claim 14 and 17. 
However, Dempsey does not teach wherein, if the MRI scan indicates a surgical complication, disposing he the patient in relation to the MRI beyond the 5-Gauss line, thereby disposing the patient in a safe zone, and wherein the robot apparatus is used to further treat the patient.
Hempel combined with Weingarten teach wherein, if the MRI scan indicates a surgical complication, disposing he the patient in relation to the MRI beyond the 5-Gauss line, thereby disposing the patient in a safe zone, and wherein the robot apparatus is used to further treat the patient. “If a failure of the robot is detected by any of the internal or external monitoring functions, a failure reaction is initiated. Depending on the nature of the detected failure, different reactions are initiated.” (Page 186 Paragraph 2, of Hempel) when combined with Fig.1 of Weingarten, as taught above, they teach a surgical robot removing a patient from the scanner in response to a complication.
Dempsey, Hempel et al, and Weingarten et al are all considered to be analogous to the claimed invention because they are in the same field of MRI guided surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Joseph with a response to remove patient from scanner as taught by Hempel and Weingarten because equipment was placed outside the 5-gauss field to prevent electrical interference (Fig. 1) (Page 1186 Paragraph 3, Weingarten).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) in view of Mak (US10478253B2).

Regarding Claim 19, Dempsey teaches the invention substantially as claimed with respect to claim 14. 
However, Dempsey does not teach further comprising imaging using at least one other imaging system of a fiber optic camera, an ultrasonic imaging system, OCT imaging system, and a plurality of MRI coils, and a diffusion imaging system.
Mak teaches further comprising imaging using at least one other imaging system of a fiber optic camera, an ultrasonic imaging system, OCT imaging system, and a plurality of MRI coils, and a diffusion imaging system. “The PSOCT probe is then registered to the preoperative images / patient MRI scan in step 812.” (Col 27 Lines 15-16)
Dempsey, and Mak are all considered to be analogous to the claimed invention because they are in the same field of MRI guided surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with a combination of imaging methods as taught by Mak because they no longer require co - registration to a patient's head frame. This is a costly approach and requires significant patient preparation . More importantly , these dated images deviate from the actual anatomy of the brain. (Col 1 Lines 29-32)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US8812077B2) in view of Asch et al (Diagnostic yield and accuracy of CT angiography, MR angiography, and digital subtraction angiography for detection of macrovascular causes of intracerebral haemorrhage: prospective, multicentre cohort study, 2015).

Regarding Claim 20, Dempsey teaches the invention substantially as claimed with respect to claim 14. 
However, Dempsey does not teach further comprising at least one of: applying digital subtraction angiography (DSA); combining DSA imaging with at least one of the MRI scan and an x-ray scan; and interleaving field cycling.
Asch further comprising at least one of: applying digital subtraction angiography (DSA); combining DSA imaging with at least one of the MRI scan and an x-ray scan; and interleaving field cycling. “CT angiography with MRI/MRA identified two additional macrovascular causes (18%, 14% to 23%) and these modalities combined with DSA another 15 (23%, 18% to 28%).” (Abstract)
Dempsey, and Asch et al are all considered to be analogous to the claimed invention because they are in the same field of MRI scanning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dempsey with x-ray scanning and digital subtraction angiography as taught by Asch because the overall yield of CT angiography and MRI/MRA for detection of a macrovascular cause is slightly higher than that of early CT angiography as a single modality (18% v 17%), whereas the overall yield is increased to 23% by the combination of CT angiography, MRI/MRA, and digital subtraction angiography. (Discussion, Asch)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/               Supervisory Patent Examiner, Art Unit 3793